


110 HR 879 IH: To amend the Help America Vote Act of 2002 to require

U.S. House of Representatives
2007-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 879
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2007
			Mr. Feeney introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to require
		  individuals to present a government-issued photo identification as a condition
		  of voting in elections for Federal office, to prohibit any individual from
		  tabulating votes in an election for Federal office unless the individual has
		  been subject to a criminal background check, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Verifying the Outcome of Tomorrow’s Elections Act of
			 2007.
		2.Preventing Voting
			 by Ineligible Individuals
			(a)Requiring Voters
			 To Provide Photo Identification
				(1)In
			 generalSection 303(b) of such Act (42 U.S.C. 15483(b)) is
			 amended—
					(A)in the heading, by
			 striking for Voters Who Register by
			 Mail and inserting for Providing Photo Identification;
			 and
					(B)by striking
			 paragraphs (1) through (3) and inserting the following:
						
							(1)Individuals
				voting in personNotwithstanding any other provision of law, the
				appropriate State or local election official may not provide a ballot for an
				election for Federal office (including a provisional ballot under section
				302(a)) to an individual who desires to vote in person unless the individual
				presents to the official a current, valid, State-issued photo identification
				(as determined in accordance with subsection (d)).
							(2)Individuals
				voting by mailNotwithstanding any other provision of law, the
				appropriate State or local election official may not accept any ballot for an
				election for Federal office provided by an individual who votes by mail unless
				the individual submits with the ballot a copy of a current, valid, State-issued
				photo identification (as determined in accordance with subsection
				(d)).
							.
					(2)Conforming
			 amendmentsSection 303 of such Act (42 U.S.C. 15483) is
			 amended—
					(A)in the heading, by
			 striking for voters who register by
			 mail and inserting for Providing Photo Identification;
			 and
					(B)in subsection (c),
			 by striking subsections (a)(5)(A)(i)(II) and (b)(3)(B)(i)(II)
			 and inserting subsection (a)(5)(A)(i)(II).
					(3)Clerical
			 amendmentThe table of contents of such Act is amended by
			 amending the item relating to section 303 to read as follows:
					
						
							Sec. 303. Computerized statewide voter
				registration list requirements and requirements for providing photo
				identification.
						
						.
				(b)Standards For
			 Determining Validity of Photo IdentificationsSection 303 of such
			 Act (42 U.S.C. 15483) is amended—
				(1)by
			 redesignating subsection (d) as subsection (e); and
				(2)by inserting after
			 subsection (c) the following new subsection:
					
						(d)Standards For
				Determining Validity of Photo Identification
							(1)Minimum
				standards
								(A)In
				generalFor purposes of subsections (b)(1) and (b)(2), a
				State-issued photo identification is valid if the State meets the requirements
				of this subsection.
								(B)State
				certificationsThe Secretary
				of Homeland Security shall determine whether a State is meeting the
				requirements of this section based on certifications made by the State to the
				Secretary of Transportation. Such certifications shall be made at such times
				and in such manner as the Secretary of Transportation, in consultation with the
				Secretary of Homeland Security, may prescribe by regulation.
								(2)Minimum document
				requirementsTo meet the
				requirements of this subsection, a State shall include, at a minimum, the
				following information and features on each photo identification issued to a
				person by the State for purposes of subsection (b):
								(A)The person's full legal name.
								(B)The person's date of birth.
								(C)The person's gender.
								(D)The person's number for the form of the
				identification.
								(E)A digital photograph of the person.
								(F)The person's address of principle
				residence.
								(G)The person's signature.
								(H)Physical security features designed to
				prevent tampering, counterfeiting, or duplication of the document for
				fraudulent purposes.
								(I)A common machine-readable technology, with
				defined minimum data elements.
								(3)Minimum issuance
				standards
								(A)In
				generalTo meet the
				requirements of this subsection, a State shall require, at a minimum,
				presentation and verification of the following information before issuing a
				photo identification to a person for purposes of subsection (b):
									(i)A photo identity document, except that a
				non-photo identity document is acceptable if it includes both the person's full
				legal name and date of birth.
									(ii)Documentation showing the person's date of
				birth.
									(iii)Proof of the person's social security
				account number or verification that the person is not eligible for a social
				security account number.
									(iv)Documentation showing the person's name and
				address of principal residence.
									(v)Proof that the
				person is a United States citizen.
									(B)Verification of
				documentsTo meet the
				requirements of this section, a State shall implement the following
				procedures:
									(i)Before issuing a photo identification to a
				person, the State shall verify, with the issuing agency, the issuance,
				validity, and completeness of each document required to be presented by the
				person under subparagraph (A).
									(ii)The State shall not accept any foreign
				document, other than an official passport, to satisfy a requirement of
				subparagraph (A).
									(4)Other
				requirementsTo meet the
				requirements of this section, a State shall adopt the following practices in
				the issuance of photo identifications issued for purposes of subsection
				(b):
								(A)Employ technology to capture digital images
				of identity source documents so that the images can be retained in electronic
				storage in a transferable format.
								(B)Retain paper copies of source documents for
				a minimum of 7 years or images of source documents presented for a minimum of
				10 years.
								(C)Subject each person applying for a photo
				identification to mandatory facial image capture.
								(D)Establish an effective procedure to confirm
				or verify a renewing applicant's information.
								(E)Confirm with the Social Security
				Administration a social security account number presented by a person using the
				full social security account number, and in the event that a social security
				account number is already registered to or associated with another person to
				which any State has issued a photo identification, the State shall resolve the
				discrepancy and take appropriate action.
								(F)Refuse to issue a photo identification to a
				person holding a driver's license issued by another State without confirmation
				that the person is terminating or has terminated the driver's license.
								(G)Ensure the physical security of locations
				where photo identifications are produced and the security of document materials
				and papers from which identifications are produced.
								(H)Subject all persons authorized to
				manufacture or produce photo identification to appropriate security clearance
				requirements.
								(I)Establish fraudulent document recognition
				training programs for appropriate employees engaged in the issuance of photo
				identifications.
								(J)Limit the period of validity of all photo
				identifications that are not temporary to a period that does not exceed 8
				years.
								.
				(c)Effective
			 DateSection 303(e) of such Act (42 U.S.C. 15483(3)), as
			 redesignated by subsection (b), is amended to read as follows:
				
					(e)Requirement To
				provide photo identificationSubsection (b) shall apply with
				respect to elections for Federal office held in 2008 and each succeeding
				year.
					.
			3.Ensuring Integrity
			 of Vote CountsSection 301(a)
			 of the Help America Vote Act of 2002 (42 U.S.C. 15481(a)) is amended by adding
			 at the end the following new paragraph:
			
				(7)Other steps to
				ensure integrity in tabulation of votes
					(A)Testing of
				equipmentEach State shall conduct regular tests of the equipment
				used to tabulate votes in voting systems to ensure that the system meets the
				error rate standards described in paragraph (5) and that the equipment works
				correctly.
					(B)Criminal history
				background checks for election officials
						(i)RequirementA State may not permit any individual to
				tabulate votes cast on a voting system, or to certify the tabulation of votes
				cast on a system, unless the individual has satisfactorily undergone a criminal
				history background check conducted using the national criminal history
				background check system and State criminal history repositories of all States
				in which the individual has resided.
						(ii)DefinitionIn clause (i), the term national
				criminal history background check system has the meaning given the term
				in section 5 of the National Child Protection Act of 1993 (42 U.S.C.
				5119c).
						(C)Permitting
				parties to observe tabulationA State shall permit a
				representative of each political party with a candidate on the ballot used at a
				precinct during an election to observe the tabulation of the votes cast on the
				voting system and the certification of the tabulation of votes cast on the
				system.
					.
		4.Prohibiting Per
			 Application Payments for Distribution or Collection of Voter Registration
			 ApplicationsSection 905 of
			 the Help America Vote Act of 2002 (42 U.S.C. 15544) is amended by adding at the
			 end the following new subsection:
			
				(c)Payment on
				Commission Basis For Distribution or Collection of Voter Registration
				Application Forms
					(1)In
				generalIt is unlawful for any person to pay any other person for
				distributing applications for voter registration in elections for Federal
				office, or for collecting completed or partially completed applications for
				voter registration in elections for Federal office, if the amount of the
				payment is determined on the basis of the number of applications distributed or
				collected.
					(2)PenaltyAny
				person who violates paragraph (1) shall be fined in accordance with title 18,
				United States Code, imprisoned for not more than 2 years, or
				both.
					.
		5.Additional
			 Requirements for Voting Systems
			(a)Production of
			 permanent, individually verifiable paper record of each vote
			 castSection 301(a)(2)(B) of the Help America Vote Act of 2002
			 (42 U.S.C. 15481(a)(2)(B)) is amended—
				(1)by redesignating
			 clause (iii) as clause (iv); and
				(2)by striking
			 clauses (i) and (ii) and inserting the following:
					
						(i)After the voter
				enters a vote on the voting system, the system shall provide the voter with an
				auditable paper record showing how the vote will be recorded by the system, and
				the voter shall use such record to verify that the vote shown is the vote the
				voter intends to cast.
						(ii)If the voter does
				not verify that the vote shown on a record provided under clause (i) is the
				vote the voter intends to cast, the system shall provide the voter with the
				opportunity to change the ballot and correct any error in the vote, and shall
				provide the voter with a new auditable paper record under such clause that
				reflects the change or correction made by the voter.
						(iii)Once a voter
				verifies that the vote shown on a paper record provided under clause (i) is the
				vote the voter intends to cast (whether verified as originally entered or as
				changed and corrected as described in clause (ii)), the vote shall be final and
				the record shall serve as a permanent paper record of the
				vote.
						.
				(b)Prohibiting
			 removal of paper record from polling place; clarifying purposes for which
			 record may be usedClause (iv) of section 301(a)(2)(B) of such
			 Act (42 U.S.C. 15481(a)(2)(B)), as redesignated by subsection (a)(1), is
			 amended by striking the period at the end and inserting the following: ,
			 and for such other official purposes as may be provided under State law, and
			 may be removed from the polling place by and otherwise made available to an
			 appropriate election official for such purposes, but the record (including any
			 duplicate of the record or any photographic image of the record) may not be
			 removed from the polling place by any other person or for any other
			 purpose..
			(c)Requiring
			 voluntary voting system guidelines To include guidelines To ensure security of
			 electronic dataSection 221(b)(1) of such Act (42 U.S.C.
			 15361(b)(1)) is amended by striking the period at the end and inserting the
			 following: , including guidelines to ensure the security of any data
			 which is transmitted or received electronically by voting
			 systems.
			(d)Effective
			 DateThe amendments made by
			 this section shall apply with respect to elections for Federal office held in
			 2008 and each succeeding year.
			
